  8:20-cr-00120-BCB-SMB Doc # 35 Filed: 06/26/20 Page 1 of 1 - Page ID # 68




                         IN THE UNITE D STAT ES DISTR ICT COUR T
                             FOR THE DISTR ICT OF NEBR ASKA

  UNITED STATES OF AMERICA
                                                                CASE NO. 8: 20-cr-00120 BCB SMB-2
                                                                                         -    -
                         Plain tiff,
         vs.
 NORA GILDA GUEVARA TIRANNA ,                                  WAIV ER OF PERS ONAL
                                                           APPEA RANC E AT ARRA IGNM ENT
                                                                    AND ORDE R
                         Defendant.

          Pursuant to Federal Rule of Criminal Procedure 10( b), the defend
                                                                               ant hereby waives
 personal appearance at the arraignment on the charge[ s] currently pendin
                                                                           g against the defendant
 in this court.
        (I)    The defendant affirms receiving a copy of the         Indictment   ;
        (2)   The defendant understands the right to appear personally before the
                                                                                  Court for an
arraignment on the charge[ s]. and voluntarily waives that right; and
       (3)     The defendant pleads not guilty to all counts of the Indictment



Defendant
                                                     Obl lzl ZVZV
                                                    Date
                                                                '       '



Afto      or Defendant                              Date

                                              ORDER
        IT IS ORDERED that Defendant 's waiver is hereby accepted , and Defend '
                                                                              ant s not guilty
plea to all counts is entered on record with the Clerk of Court .


       DATED this 26       day of      June            ,   2 0 20.

                                                   BY THE COURT:



                                                   MAGISTRATE JUDGE
                                                   UNITED STATES DISTRICT COURT




   I
